Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 1 of 10 PageID #: 3607



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    EDWARD JORDAN and KELLY JORDAN,

                                       Plaintiffs,                        MEMORANDUM AND
            -against-                                                     ORDER

    TUCKER ALBIN AND ASSOCIATES,                                          13-CV-6863 (SIL)
    INCORPORATED, JIM WILSON, RMS
    INDUSTRIES, INC., RELIANCE
    MECHANICAL SERVICES, INC., SPEEDY
    LIEN, INC., MARK NASH, and KENNY
    OLTMANNS,

                                        Defendants.
    ------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

           Presently before the Court is Plaintiffs’ Edward Jordan and Kelly Jordan

(“Plaintiffs” or the “Jordans”) second motion for reconsideration of the May 19, 2017

Memorandum and Order issued by the Honorable Joan M. Azrack, see Docket Entry

(“DE”) [153] (the “2017 Decision”), which, inter alia, granted summary judgment in

favor of Defendants Speedy Lien, Inc. (“Speedy Lien”) and Mark Nash (“Nash,” and

together with Speedy Lien, the “Speedy Lien Defendants”), dismissing Plaintiffs’ Fair

Debt Collection Practices Act (“FDCPA” or “the Act”) claims as against them. 1 See

DE [175] (“Pltfs.’ Motion”). For the reasons set forth below, Plaintiffs’ motion is

denied. 2



1 On June 21, 2017, this action was assigned to this Court for all purposes pursuant to 28 U.S.C.
§ 636(c). See DE [158].

2The Court notes that it has the constitutional authority to review Judge Azrack’s decision. See Abreu
v. Verizon of New York, Inc., No. 15-cv-58, 2018 WL 1401326, at *3 (E.D.N.Y. Mar. 20, 2018) (discussing
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 2 of 10 PageID #: 3608



I.        Relevant Background

          The Court summarizes facts relevant only to the instant motion. 3 This case

arises from disputed payments for repairs to Plaintiffs’ home and the purportedly

unlawful collection attempts that followed. See generally Amended Complaint, DE

[52]. The Jordans allege, inter alia, that Speedy Lien, which prepared and filed a

mechanic’s lien against the Plaintiffs’ residence on behalf of Defendant RMS

Industries, Inc. (“RMS”), did so in violation of the FDCPA. See id.

          The Jordans are a married couple who own a home in Islip, New York, which

was damaged during Hurricane Sandy. See 2017 Decision at 3. The couple hired a

general contractor to repair the damage, which, in turn, subcontracted RMS to

perform certain mechanical work. See id. at 3-4. RMS allegedly performed its work

but was never paid. See id. at 4-5. Peter Montana (“Montana”), an employee of RMS,

then began to place calls to Plaintiffs concerning the delinquency and eventually sent

a letter indicating that if the debt was not satisfied a lien would be placed on their

property. See id.

          At some point after this letter was sent, Montana called Nash, the owner of

Speedy Lien, requesting that the company put a mechanic’s lien on Plaintiffs’ home

on RMS’s behalf. See id. at 5. Nash instructed Montana to visit Speedy Lien’s

website, input the necessary information into an online form, and pay Speedy Lien,

which Montana subsequently did. See id. Speedy Lien then filed the mechanic’s lien


a magistrate judge’s authority under 28 U.S.C. § 636(c) to review a district judge’s decision on a
dispositive motion after the case has been referred to the magistrate judge for all purposes).

3   For additional background, see the 2017 Decision.

                                                   2
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 3 of 10 PageID #: 3609



with the Suffolk County Clerk but failed to effectuate service of the lien on the

Jordans as required by the New York State Lien Law. See id. at 5-6. As a result,

Plaintiffs never received any communication or notification from Speedy Lien about

the mechanic’s lien. See id.

      Based on the above, the Jordans commenced the instant action against, among

others, the Speedy Lien Defendants alleging violations of the FDCPA and various

state laws based on the lack of proper notice of the lien. After the close of discovery,

the Speedy Lien Defendants moved for summary judgment, and Judge Azrack

dismissed all FDCPA claims as to them. See generally 2017 Decision.

      In her 2017 Decision, Judge Azrack found that the filing of a mechanic’s lien

on behalf of a creditor does not, without more, constitute an activity that may qualify

the filer as a “debt collector” covered under the Act. See id. at 15-16. Initially, the

Court concluded that a company, such as Speedy Lien, which files mechanic’s liens

on behalf of creditors, “is not engaged in a business ‘the principal purpose of which is

the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due to another.’” See id. (citing

Mladenovich v. Cannonite, No. 97-cv-4729, 1998 WL 42281, at *3 (N.D. Ill. Jan 30,

1998) (holding that the filing of mechanic’s lien notices did not constitute “debt

collections covered by the FDCPA”)). Instead, Judge Azrack noted that “the filing of

mechanic’s liens is, at most, an auxiliary activity related to the existence of an unpaid

debt.” See id. Alternatively, the Court determined that, even if the Speedy Lien

Defendants were debt collectors, it is undisputed that they never communicated with



                                            3
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 4 of 10 PageID #: 3610



Plaintiffs. See id. Thus, the Speedy Lien Defendants never engaged in any “collection

activity” required to support an FDCPA claim. See id.

      Approximately eight months after the 2017 Decision was published (and after

this case was assigned to this Court for all purposes), Plaintiffs filed their first motion

for reconsideration. See DE [161] (the “First Reconsideration Motion”). The Jordans

argued that reconsideration was warranted because of an intervening change in

controlling case law based on the Second Circuit’s decisions in Arias v. Gutman,

Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128 (2d Cir. 2017) and Cohen v. Rosicki,

Rosicki & Assocs., P.C., 897 F.3d 75 (2d Cir. 2018), as well as the Minnesota Court of

Appeals decision in Randall v. Paul, 897 N.W.2d 842 (Minn. Ct. App. 2017). See First

Reconsideration Motion. Plaintiffs contended that the preceding trio of cases make

it clear that the Speedy Lien Defendants’ conduct – filing a mechanic’s lien on behalf

of a creditor – constituted conduct subject to the FDCPA. See id. In denying the First

Reconsideration Motion, this Court distinguished the authority relied on by Plaintiffs

by virtue of those cases involving defendants who admittedly acted as debt collectors

under the FDCPA. See DE [171]. Thus, the Court concluded that those cases involved

direct actions of debt collectors providing false or misleading representations to

consumers about an outstanding debt, rather than reaching the instant issue of

whether a company that filed mechanic’s liens on behalf of a creditor, without more,

is a debt collector covered by the Act in the first instance. See id. As a result, this

Court declined to disturb Judge Azrack’s finding that the Speedy Lien Defendants




                                            4
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 5 of 10 PageID #: 3611



were entitled to summary judgment dismissing the Jordans’ FDCPA claims as

against them. See id.

         Plaintiffs now make a second motion for reconsideration of the 2017 Decision,

arguing that the Supreme Court’s March 20, 2019 decision in Obduskey v. McCarthy

& Holthus LLP, __ U.S. __; 139 S. Ct. 1029 (2019), renders the Speedy Lien

Defendants liable under the FDCPA. See Pltfs.’ Motion. As discussed below, The

Jordans’ motion is without merit.

II.      Legal Standards

            A.    Motions for Reconsideration

         Courts may reconsider an interlocutory order at any time before entry of final

judgment. See, e.g., Bonano v. Doe, 628 Fed. Appx. 25, 27 (2d Cir. 2015) (citing Virgin

Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). The

decision to grant or deny a motion for reconsideration lies within the discretion of the

district court. See Devlin v. Transp. Comm'ns Int’l Union, 175 F.3d 121, 132 (2d Cir.

1999).

         An “interlocutory order ‘may not usually be changed unless there is an

intervening change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent a manifest injustice.” Sea Trade Co. v. FleetBoston

Fin. Corp., No. 03-cv-10254, 2009 WL 4667102 at *3 (S.D.N.Y. Dec. 9, 2009) (quoting

Official Comm. of the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand,

LLP,      322    F.3d   147,   167    (2d   Cir.   2003)).      “The    standard     for

a motion for reconsideration is demanding and should be ‘narrowly construed and



                                            5
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 6 of 10 PageID #: 3612



strictly applied so as to avoid repetitive arguments on issues that have been

considered fully by the Court.’” Henry v. Alliance for Health, Inc., No. 05-cv-1264,

2006 WL 3050873, at *1 (E.D.N.Y. Oct. 18, 2006) (quoting Wechsler v. Hunt Health

Sys., Ltd., 186 F. Supp. 2d 402, 410 (S.D.N.Y. 2002)); see also Hunt v. Enzo Biochem,

Inc., No. 06-cv-170, 2007 WL 1346652, at *1 (S.D.N.Y. May 7, 2007) (“A motion for

reconsideration is not . . . a second bite at the apple for a party dissatisfied with a

court’s ruling”) (internal quotation omitted).

          B.     Fair Debt Collection Practices Act

       The FDCPA prohibits deceptive practices by debt collectors. Llewellyn v. Asset

Acceptance, LLC, No. 15-cv-3681, 2016 WL 5944723, at *1 (2d Cir. Oct. 13, 2016).

To establish a claim under the FDCPA, a plaintiff must show that: (1) the plaintiff

is a “consumer” under the Act; (2) the defendant is a “debt collector;” and (3) the

defendant engaged in conduct violating the statute. Katz v. Sharinn & Lipshie, PC,

12–cv–2440, 2013 WL 4883474, at *1 (E.D.N.Y. Sept. 11, 2013). A “debt collector” is

“any person who uses any instrumentality of interstate commerce or the mails in any

business the principle purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to

be owed or due another.” 15 U.S.C. § 1692a(6). In addition, for the limited purposes

of Section 1692f(6) of the Act, “[a ‘debt collector’] also includes any person … in any

business the principal purpose of which is the enforcement of security interests.” See

id. (emphasis added). Section 1692f(6), in turn, makes the following a violation of the

Act:



                                           6
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 7 of 10 PageID #: 3613



             Taking or threatening to take any nonjudicial action to
             effect dispossession or disablement of property if … (A)
             there is no present right to possession of the property
             claimed as collateral through an enforceable security
             interest; (B) there is no present intention to take possession
             of the property; or (C) the property is exempt by law from
             such dispossession or disablement.

15 U.S.C. § 1692f(6).

III.   Discussion

       The Jordans contend that reconsideration is warranted because of an

intervening change in controlling case law based on the Supreme Court’s decision in

Obduskey. This argument misses the mark, as Obduskey concerns businesses who

enforce security interests – conduct that Plaintiffs concede the Speedy Lien

Defendants did not engage in.

       In Obduskey, the Supreme Court held that a law firm that was hired by a

mortgagee to act as its agent in carrying out a nonjudicial foreclosure on a home was

not a “debt collector” under the FDCPA, except for the limited purpose of Section

1692f(6). See 139 S. Ct. 1031. In that case, the law firm first mailed the plaintiff a

letter stating that it had been “instructed to commence foreclosure” against the

property. See id. at 1035. Pursuant to the FDCPA, the plaintiff disputed the debt,

requiring the collection activities to cease until verification has been obtained and

provided to the debtor. See id. (citing 15 U.S.C. § 1692g(b)). The law firm’s alleged

failure to halt such collection efforts and instead initiate the nonjudicial foreclosure

proceedings sparked the controversy therein. See id.




                                           7
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 8 of 10 PageID #: 3614



      The majority of the Court’s decision in Obduskey focused on determining

Congress’s intent – by virtue of the word “also” in the statute – to have entities who

enforce security interests be considered debt collectors only for the limited purpose of

Section 1692f(6), as opposed to under the main coverage of the Act. See id. at 1036-

38.   That discussion, however, is inapplicable to the case at bar because the

complained-of law firm therein was retained to enforce a security interest (i.e. to

foreclose on a mortgage secured by real property), rendering it subject to the specific

prohibitions set forth in Section 1692f(6). See id. at 1036. Here, conversely, as

conceded by the Jordans, the Speedy Lien Defendants were merely “hired … to draft

and file the lien[,]” Pltfs.’ Motion at n. 3 (emphasis added), whereas Defendant

Tucker Albin “used the filed mechanic’s lien to threaten Plaintiffs with foreclosure on

their home.” See id. In other words, Tucker Albin, not Speedy Lien, enforced (or

threatened to enforce) the security interest (i.e., the mechanic’s lien).     See 2017

Decision at 6 (The Jordans “first learned about the lien when [they] received a call

from … Tucker Albin”). Accordingly, the Speedy Lien Defendants do not qualify as

“debt collectors” under the FDCPA.

      The Court further concludes that, despite Plaintiffs’ implication that Obduskey

expanded the definition of “debt collector” under the Act, the decision in fact narrowed

the general coverage of the Act to determine that those who enforce security interests

are only covered by Section 1692f(6). Obduskey, 139 S. Ct. at 1036 (“[The Court]

concede[s] that if the FDCPA contained only the primary definition [of ‘debt

collector’], a business engaged in nonjudicial foreclosure proceedings would qualify as



                                           8
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 9 of 10 PageID #: 3615



a debt collector for all purposes”). To that end, the Court notes that Judge Azrack’s

original decision did not even address whether the Speedy Lien Defendants were

“debt collectors” in the Section 1692f(6) context (a definition that remains unchanged

after Obduskey). Thus, insofar as Plaintiffs now seek to present new arguments (i.e.,

that the Speedy Lien Defendants should be limited-purpose debt collectors), their

failure to previously seek this classification acts as a waiver of that position at the

motion for reconsideration stage.

      Insofar as Plaintiffs argue that the Speedy Lien Defendants’ conduct is

actionable because the filing of a mechanic’s lien is an antecedent step to foreclosure,

this argument is similarly rejected.      In Obduskey, the law firm’s preliminary

communications with the debtors were part of the required process that the firm had

to engage in when foreclosing on the subject home, and as such those communications

were included in the debt collection process. Obduskey, 139 S. Ct. at 1039-40. Again,

however the Court’s decision with respect to those preliminary steps did not broaden

the definition of “debt collector,” but merely stated that those antecedent steps were

also excluded from the Act’s general coverage.          See id. (“[E]very nonjudicial

foreclosure scheme of which we are aware involves notices to the homeowner…. And

because he who wills the ends must will the necessary means, we think the Act’s

(partial) exclusion of ‘the enforcement of security interests’ must also exclude the

legal means required to do so”) (internal citation omitted). Thus, even if the filing of

a mechanic’s lien is deemed an antecedent step to foreclosure, the Speedy Lien




                                           9
Case 2:13-cv-06863-SIL Document 177 Filed 09/24/19 Page 10 of 10 PageID #: 3616



Defendants are not considered “debt collectors” because they were not hired to enforce

the security interest they helped create.

       In short, Obduskey does not change Judge Azrack’s conclusion that there is no

authority to support that a company engaged in the filing of mechanic’s liens qualify

as debt collectors. See 2017 Decision at 15. 4 Accordingly, Plaintiffs again fail to

establish an intervening change in controlling law sufficient to warrant

reconsideration of the 2017 Decision and the motion is therefore denied.

IV.    Conclusion

       For the reasons set forth above, Plaintiffs’ motion for reconsideration is denied.

                                                SO ORDERED

Dated:        Central Islip, New York
              September 24, 2019               /s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




4 Because Obduskey does not render the Speedy Lien Defendants a “debt collector” covered by the
FDCPA, the Court declines to consider Plaintiffs’ argument that the Act does not require
communication with a consumer in this context. See Pltfs.’ Motion at 1-2.

                                              10
